Citation Nr: 0335293	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $6,556.00.

ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (COWC) in Reno, Nevada, which denied 
the veteran's request for waiver of an overpayment of VA 
pension benefits in the amount of $6,556.00.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In October 2002 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  



FINDINGS OF FACT

1.	In a rating decision dated in March 1999, the RO granted 
the veteran's claim of entitlement to VA non-service-
connected pension benefits.  

2.	Effective June 1, 1998, the veteran received pension at 
the rate of $722.00 monthly.  He began receiving $731.00 
monthly effective December 1, 1998, due to a cost-of-
living increase.  

3.	The veteran was advised by a letter from the RO dated 
March 24, 1999, that he was required to report to VA any 
changes in his non-VA income.  

4.	The veteran began receiving Social Security 
Administration (SSA) benefits, at a rate in excess of 
$1300.00, in March 2000.  

5.	The veteran notified VA of his income from SSA benefits 
in March 2001.  

6.	Because SSA benefits are countable as income, which 
reduces a pension beneficiary's rate of entitlement, the 
RO recalculated the veteran's pension, and the veteran's 
resultant overpayment was calculated to be $9,252.00.  

7.	The RO's Committee on Waivers and Compromises (COWC) 
determined that $2,696.00 of the veteran's overpayment 
debt was due to delayed processing by the VARO; the COWC 
then waived $2,696.00 of the veteran's $9,252.00 debt, 
leaving an indebtedness of $6,556.00.  

8.	The veteran's remaining overpayment, in the amount of 
$6,556.00, resulted from a lack of good faith on his 
part in reporting his income.

CONCLUSION OF LAW

Recovery of the overpayment of pension benefits, in the 
amount of $6,556.00, plus accrued interest, would not be 
against equity and good conscience, and recovery of that 
amount by the Government is not waived.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. Law 106-175 
(2000), 114 Stat. 2096, 2096-97, which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003), as to retroactivity of the VCAA 
regulations.

The Board recognizes that the appellant does not appear to 
have been notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which establish compliance with VCAA).  

However, the VCAA expressly recognizes certain circumstances 
in which VA will refrain from or discontinue providing 
assistance.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, cases in which the appellant lacks legal 
eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R § 3.159(d)).  In the 
present case, the veteran is requesting a waiver of an 
overpayment of VA pension benefits, which, as will be 
discussed further herein, resulted from a lack of good faith 
on his part, thereby making him ineligible, as a matter of 
law, for waiver.

Alternatively, even if there were a finding that the veteran 
did not demonstrate a lack of good faith in failing to report 
his income from SSA benefits, he submitted Financial Status 
Reports as late as May 2002 which indicate sufficient income 
that waiver of repayment would not create undue hardship or 
be against equity and good conscience, but would result in 
the unjust enrichment of the veteran.  In short, the current 
evidence of record indicates that there is no reasonable 
possibility that further assistance would help to 
substantiate the claim.  38 C.F.R. § 3.159(d).  

Therefore, and for the reasons discussed above, the Board 
finds that no useful purpose would be served in remanding 
this matter for more notification or development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background and Discussion

As noted, the veteran is seeking waiver of an overpayment of 
VA pension benefits in the amount of $6,556.00.  He contends 
that he did not know that he was supposed to immediately 
report his award of SSA benefits to VA.  

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272.  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272.

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 2002); 38 C.F.R. §§ 3.277, 3.660 (2003).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3).

In the present case, the RO granted the veteran pension 
benefits in a rating decision dated in March 1999.  The 
veteran was notified of his award in a letter dated that same 
month.  In the March 1999 correspondence, the RO advised the 
veteran that he was entitled to receive $722.00 monthly, 
effective June 1, 1998, and $731.00 monthly, effective 
December 1, 1998.  The correspondence specifically stated, 
"you should tell us right away (emphasis added) if . . . 
your income changes."  

In January 2000 the veteran submitted an Improved Pension 
Eligibility Verification Report, VA Form 21-0516 (EVR), in 
which he reported an income of $0.00 for the period from 
January 1 to December 31, 1999, and estimated $0.00 in income 
for the period from January 1 to December 31, 2000.  

The RO received another EVR from the veteran in March 2001.  
At that time the veteran reported that he had been receiving 
$1342.00 monthly from SSA since March 2000.

The veteran was notified by letter dated in June 2001 that 
his pension was being discontinued due to the reported change 
in his non-VA income.  As a result, his monthly payments from 
VA reverted to a $98.00 compensation award, effective April 
1, 2000, and $101.00, effective December 1, 2000, for his 
service-connected post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling.  (He had previously been 
paid pension because it was the greater benefit, but the 
termination of his pension entitlement meant that he would be 
paid his compensation for PTSD.)  He was notified by letter 
dated later in June 2001 that the reduction resulted in an 
overpayment of VA pension benefits in the amount of 
$9,252.00.  

In a statement received in July 2001, the veteran requested a 
waiver of his overpayment.  He indicated that he was unable 
to repay the debt, and that he received barely enough money 
each month to meet all of his financial obligations.  The 
veteran stated that he did not understand that he was 
supposed to immediately notify the VA of his change in 
income.  

Recovery of an overpayment of VA benefits to a claimant shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the claimant, 
and if collection of the indebtedness from the claimant would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c) (West 2002); 38 C.F.R. § 1.963(a) (2003).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Moreover, the statutory phrase "equity and good conscience" 
does not stand in isolation.  See Smith v. Derwinski, 1 Vet. 
App. 267, 279 (1991).  The equity-and-good-conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the 
debt.

2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.

3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a).

The Board notes the veteran's contention that he did not know 
that he was supposed to immediately report his SSA award to 
the VA.  However, in a letter dated in March 1999, the same 
letter that advised the veteran of his award of VA pension 
benefits, he was instructed to report any changes in his 
income "right away".  Subsequently, he was awarded SSA 
benefits in excess of $1300.00 monthly, beginning in March 
2000.  Yet, he failed to update the EVR that he had 
completed, signed, and filed with VA just two months before, 
in which he had reported expected income of $0.00 for the 
2000 calendar year.  

The veteran was properly notified of his obligation to 
immediately report any change in income to VA, and certified 
just two months prior to being awarded SSA benefits in excess 
of $1300.00 monthly that he would have no income whatsoever 
in the year 2000.  Therefore, the Board finds that the 
overpayment that was created was the veteran's fault, and was 
a direct result of his lack of good faith in failing to 
report said additional income to VA in a timely manner.  

Inasmuch as the Board finds that there was a lack of good 
faith on the part of the veteran in failing to report 
additional income in the amount of $1300.00 per month, he is 
ineligible for waiver.  38 C.F.R. § 1.963(a).  That 
conclusion bars further consideration of the equity-and-good-
conscience standard for waiver.

Alternatively, however, the Board finds that collection of 
the indebtedness would not be against equity and good 
conscience.  The veteran's most recent Financial Status 
Report, VA Form 5655, received by the RO in May 2002, 
indicates that he receives $1372.00 monthly from SSA, $386.89 
monthly in a pension from his former employer, and $103.00 
monthly from VA for his service-connected PTSD.  His reported 
total monthly net income is $1861.89.  

The veteran reported expenses in the amount of $450.00 
monthly for rent; $400.00 monthly for food; $150.00 monthly 
for utilities and heat; $480.00 monthly for "miscellaneous, 
hair cuts, hobbies, travel, [and] savings"; $150.00 monthly 
for cigarettes; and $100.00 monthly for installment contracts 
and other debts.  The veteran's total expenses are $1730.00.  
Thereby leaving $131.89 in discretionary monthly income.  

The creation of the overpayment was the veteran's fault.  In 
addition, hobbies and cigarettes are not basic necessities, 
and foregoing or curtailing such expenses in order to repay a 
debt would not constitute undue hardship.  In fact, the 
competent evidence of record indicates that failure to 
collect the overpayment would result in unfair gain for the 
veteran, at the expense of the Government.  Such unfair gain 
would represent an unjust enrichment.  38 C.F.R. § 1.963(a).  
See also 38 C.F.R. § 1.965(a).

Therefore, and for the reasons discussed above, the veteran 
is not entitled to waiver of overpayment of VA pension 
benefits in the amount of $6,556.00.  


ORDER

Waiver of the veteran's overpayment in the amount of 
$6,556.00 is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



